DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15, 16, 19, 20, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 13, line 1, the claim recites “a second slider”. The recitation of “a second slider” makes the claim indefinite since it is unclear if applicant is talking about the slider of parent claim 10 or an additional third slider from the at least two sliders needed in parent claim 10. It is noted that claim 10 recites “a plurality of sliders” meaning that at least two sliders are present and further identify one of the sliders, i.e. “the one slider”. Applicant could use language such as “another slider” to refer to the at least second slider of claim 10, e.g. “a second pinion and a second rack associated with another slider of the plurality of sliders”.
In claim 13, line 6, "the pinion" is indefinite because it is unclear if applicant is referring to the "pinion" of parent claim 10 or the "second pinion" recited in claim 13, line 3.

  	In claim 15, line 6, "the actuator" is indefinite because it is unclear if applicant is referring to "actuator portion" of claim 15, line 3 or the "rotatable actuator" of claim 15, line 5.
In claim 16, line 2, "the tissue engaging member" is indefinite because it is unclear if applicant is referring to the "tissue engaging member portion" of parent claim 15, line 2, or to the "one of the tissue engaging members" of parent claim 15, lines 2-3, or the "plurality of tissue engaging members".
Claim 19, line 3, "the tissue engaging member" is indefinite because it is unclear if applicant is referring to the "tissue engaging member portion" of parent claim 15, line 2, or to the "one of the tissue engaging members" of parent claim 15, lines 2-3, or the "plurality of tissue engaging members".
In claim 20, lines 10, 15, 18 and 19, "the tissue engaging member" is indefinite because it is unclear if applicant is referring to the "one of the tissue engaging members" or a different one of the "plurality of tissue engaging members".
In claim 22, line 4, "the tissue engaging member" is indefinite because it is unclear if applicant is referring to the "one of the tissue engaging members" of parent claim 20, lines 6-7, or a different one of the "plurality of tissue engaging members" of parent claim 20, line 4.
In claim 24, lines 2, 5 and 6, "the tissue engaging member" is indefinite because it is unclear if applicant is referring to the "one of the tissue engaging members" of parent claim 20, lines 6-7, or a different one of the "plurality of tissue engaging members" of parent claim 20, line 4.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 10-26 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest: a retractor comprising a pinion and a rack associated with one of the sliders, the pinion engaged with the rack and rotatable in a retracting direction to cause the one slider to shift toward the retracted position and an extending direction to cause the one slider to shift toward the extended position; a worm gear connected to the pinion; and a worm screw engaged with the worm gear and rotatable in a first direction to cause the worm gear to rotate along with the pinion in the retracting direction, the worm screw being rotatable in an opposite, second direction to cause the worm gear to rotate the pinion in the extending direction.
Spitler et al. (U.S. Publication No.2008/0188718 A1; hereinafter “Spitler”) discloses a rack (first and second racks 42, 44) engaged with a pinion (pinion 46), wherein the pinion is rotatable in a retracting direction to cause the one slider to shift toward the retracted position and an extending direction to cause the one slider to shift toward the extended position (para.0035).  However, Spitler’s surgical retractor (30) does not comprise any elements that may be considered a worm screw or a worm gear, as disclosed in the claims.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a rotatable actuator of the locking mechanism operably coupled to the locking member, the actuator being rotatable in a locking direction to reconfigure the locking mechanism from the unlocked configuration to the locked configuration and engage the locking member with one of the tissue engaging members to fix one of the tissue engaging members to the slider; and the actuator being rotatable in an opposite, unlocking direction to reconfigure the locking mechanism from the locked configuration to the unlocked configuration and allow the locking member to shift away from one of the tissue engaging members which permits the tissue engaging member to be disconnected from the slider.  Spitler fails to disclose any element that may be considered a rotatable actuator as disclosed in the claims.  It is noted, for the purpose of examining claim 20,  lines 10, 15, 18 and 19 recite “the tissue engaging member” and have been interpreted as “one of the tissue engaging members.”  Appropriate corrections are required.

    PNG
    media_image1.png
    768
    477
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is (571)270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773